Citation Nr: 0124090	
Decision Date: 10/04/01    Archive Date: 10/09/01

DOCKET NO.  97-28 832A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include depression, bipolar disorder and a 
personality disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. W. Koennecke, Counsel


INTRODUCTION

The appellant served on active duty from November 1980 to 
November 1984.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1997 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO). 

Although other issues were considered as part of the June 
1997 rating decision and during the pendency of this appeal, 
the issue of entitlement to service connection for an 
acquired psychiatric disorder, (to include depression, 
bipolar disorder and a personality disorder) is the sole 
issue perfected for appellate review.  Rowell v. Principi, 4 
Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993), 
Black v. Brown, 10 Vet. App. 279 (1997), Shockley v. West, 11 
Vet. App. 208 (1998), 38 C.F.R. §§ 20.200, 20.202 (2000).


FINDINGS OF FACT

1.  The post-service development of depression or bipolar 
disorder are not attributable to service.

2.  A personality disorder, to include borderline personality 
disorder is not a disease or injury for compensation 
purposes.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder to include depression 
and bipolar disorder was not incurred in or aggravated during 
the appellant's active service.  38 U.S.C.A. §§ 1131, 5107(a) 
(West 1991).

2.  A personality disorder, to include passive aggressive 
traits or borderline personality disorder is not a disability 
within the meaning of applicable legislation for disability 
compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. § 1131 (West 1991).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2000).

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation providing compensation benefits.  38 C.F.R. 
§ 3.303(c) (2000).

Service connection generally requires medical evidence of a 
current disability; evidence of incurrence or aggravation of 
a disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, a nexus, or 
link, between the inservice disease or injury and the current 
disability as provided by competent medical evidence.  Cohen 
v. Brown, 10 Vet. App. 128, 137 (1997); Caluza v. Brown, 7 
Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 
1996) (table); see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303 (1998); Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
postservice symptomatology.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 495 (1997); McCormick v. Gober, 14 
Vet. App. 39 (2000).  Establishing direct service connection 
for a disability that was not clearly present in service 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  
For some factual issues, competent lay evidence may be 
sufficient.  Lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. at 469.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA at the time the claim was filed, VA's duties have 
been fulfilled.  

The duty to notify the appellant and his representative of 
any information and evidence needed to substantiate and 
complete a claim has been met.  38 U.S.C.A. §§ 5102, 5103A 
(West Supp. 2001); 66 Fed. Reg. 45620, 45632 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).  When the RO 
issued the Supplemental Statement of the Case in June 2001, 
the provisions of the VCAA were furnished to the appellant.  
Furthermore, by virtue of the June 1997 rating decision, the 
Statement of the Case and within the Supplemental Statement 
of the Case issued during the pendency of this appeal, the 
appellant and his representative were given notice of the 
information, medical evidence, or lay evidence necessary to 
substantiate the claim for service connection, including the 
evidentiary defects present in the claim.  VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed. 

The duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim has been met.  38 
U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45620-45632 
(August 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  
The RO made reasonable efforts to obtain relevant records 
adequately identified by the appellant, in fact, it appears 
that all evidence identified by the appellant relative to 
this claim has been obtained and associated with the claims 
folder.  Service medical records were previously obtained and 
associated with the claims folder.  Treatment records from 
the VA Medical Centers in Nashville and Murfreesboro were 
obtained, and private medical records were obtained from the 
identified private treatment providers with one exception.  
In a letter received in December 2000, the appellant 
indicated that he had seen a Dr. Brennan for treatment of 
manic depression and that those records were pertinent to the 
claim.  He informed the RO that the doctor had lost her 
license to practice and the appellant had been unable to 
obtain his records.  The RO requested these records also and 
documented no reply from that doctor.  We hold that based on 
the fact that both the appellant and the RO have been unable 
to obtain those records and due to the fact that the doctor 
is no longer practicing, that these records are unobtainable 
and additional efforts to obtain these records would be 
futile.  The records associated with the appellant's 
disability retirement were submitted with a waiver of RO 
consideration pursuant to 38 C.F.R. §§ 19.37(a), 20.1304(c) 
(2000).  The appellant has apparently applied for Social 
Security Administration disability benefits, but we have no 
notice of a grant of benefits and therefore we have no notice 
of outstanding records that might be pertinent to this appeal 
in that regard.  The appellant has not referenced any 
additional unobtained evidence that might aid in 
substantiating the claim or that might be pertinent to the 
bases of the denial of the claim.  

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45620, 45632 (August 29, 2001) (to 
be codified at 38 C.F.R. § 3.159(c)(4)).  A medical 
examination for compensation claims must be conducted when 
the evidence shows that the claimant has a current disability 
that may be associated with the claimant's active service and 
there is insufficient medical evidence to made a decision on 
the claim.  The appellant currently has a personality 
disorder, as was diagnosed in service.  As discussed below, a 
diagnosis of a personality disorder does not form the basis 
for a grant of service connection and a examination to 
confirm that which is already known is not necessary.  The 
appellant has also submitted post-service evidence of a 
depressive disorder and bipolar disorder, as well as alcohol 
and cannabis abuse.  Service medical records however are 
silent for any complaints or diagnoses relative to depression 
or manic-depression.  At separation, the appellant's 
psychiatric evaluation was normal.  Although the appellant 
has not undergone a compensation and pension examination, the 
claims folders include multiple psychiatric evaluations, both 
inpatient and outpatient, as well as the results of 
psychiatric testing.  No examiners have suggested that the 
current disability or symptomatology is in any way related to 
service.  Furthermore, there is an extensive gap of time 
between separation from service and the first recordation of 
a depressive or bipolar disorder.  Therefore, in the absence 
of any competent evidence that current depressive or bipolar 
disorders may be associated with service, additional 
examination is not necessary.

In the circumstances of this case, a remand because of the 
passage of the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (Remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to notify and to 
assist the veteran in this case.  Further development and 
further expending of VA's resources is not warranted.  

The appellant's psychiatric evaluation was documented as 
normal at the time of his entrance examination in September 
1980.  He denied depression, excessive worry or nervous 
trouble of any sort.  In July 1981 the appellant sought 
treatment for nocturnal enuresis.  He reported wetting the 
bed since childhood, usually 1-2 times per week.  He had been 
married for 4 years and during the first 2 years of marriage 
had no episodes.  For the prior 2 years and since the birth 
of his daughter, it had reoccurred with increased frequency.  
He underwent a urology evaluation and it was normal.  In 
October 1981, he stated that things had been bothering him 
and he asked to speak to a psychiatrist.  It was learned that 
his wife had just had a nervous breakdown.

An evaluation was conducted by a psychiatrist in October 
1981.  The appellant reported nightmares, crazy thoughts and 
bedwetting that were precipitated by personality conflicts at 
work between the appellant and his commander.  The problems 
stemmed from a historically chaotic and abusive relationship 
the appellant had with his stepfather.  The appellant had 
ascribed these same feelings to his commander.  Part of the 
conflict involved the appellant doing the work of a more 
senior enlisted person.  Other concerns were his low self-
image, low self-confidence, low self-esteem, and other 
passive-aggressive features.  On mental status examination 
there was no evidence of psychosis or organicity.  He voiced 
no active suicidal or homicidal ideation.  His judgement and 
insight were not psychiatrically impaired.  Passive-
aggressive traits with situational concerns was indicated.  
The appellant was found fit for full duty.  There were no 
psychiatric contraindications to the appropriate 
administration including command counseling and guidance.  
His psychiatric evaluation was normal at the time of his 
separation examination in October 1984.

The appellant was admitted to the VA Medical Center in June 
1989 for treatment of severe alcohol and marijuana 
dependence.  On admission the appellant advised that he had 
been drinking on a daily basis for 10 years with regular use 
of marijuana.  He had sought emergency room treatment on 
several occasions because of nerves.  His military service 
was noted.

VA Medical Center records in 1995 noted a history of 
depression.  The appellant underwent a psychiatric outpatient 
clinic assessment in March 1996.  The appellant reported that 
in 1989, things began to go down hill: divorce; bankruptcy; 
job loss; having children by different women.  His mother 
died and he became depressed.  He was put on medication.  He 
had received counseling for 5 years.  He denied any head 
injuries.  He reported service in the Navy between 1980-1984.  
He was seen by a psychiatrist one time when he was in the 
Navy.  He maintained a good record during his service.  On 
mental status examination he was neat and tidy.  He was 
appropriately dressed, well mannered, friendly and 
cooperative.  He conversed well and was rational and 
coherent.  His train of thought was logical, reasonable and 
goal directed.  There was no evidence of a perceptual or 
cognitive disorder.  His affect was normal.  His mood was 
normal.  There was no evidence of depression.  Recurrent 
major depression was diagnosed.

Psychiatric testing was administered at the VA Medical Center 
in July 1997.  The test results were deemed invalid.  
Examination of the test responses strongly suggested a 
pattern of malingering.  He portrayed himself in an extremely 
pathological manner that resulted in considerable distortion 
of the true experience of the individual.  It was impossible 
to recommend a differential diagnosis given this data.

VA Medical Center notes in April 1998 documented that the 
appellant carried a diagnosis of depressive disorder not 
otherwise specified.  He had been maintained on medication.  
He reported "highs and lows" with period of buying sprees, 
irritability, racing thoughts and depressive phases with 
suicidal ideations but no attempts.  His marriage had almost 
broken up over three affairs he had.  He admitted to heavy 
use of alcohol and cannabis the past, but at present was only 
drinking on weekends and using cannabis about once a month.  
On objective examination he was alert and oriented in all 
three spheres.  His mood was euthymic, his affect congruent 
and his thought process organized.  He denied suicidal or 
homicidal ideation.  There were no delusions and no 
hallucinations.  There was no evidence of a thought disorder.  
His judgment and insight were limited.  Depressive disorder 
not otherwise specified versus bipolar disorder type II and 
alcohol/cannabis abuse were diagnosed.  He had borderline 
personality disorder traits.

The appellant underwent a private psychiatric evaluation in 
December 1998.  The appellant reported highs where he felt 
like he could do anything.  He had racing thoughts, spent 
money impulsively, and felt happy and creative.  His lows 
were described as deep depression with decreased energy, 
suicidal ideation and feelings of hopelessness.  Despite 
medication, he continued to have rapid, cycling mood swings.  
Bipolar affective disorder II was diagnosed.

In a May 2000 note, the symptomatology described by the 
appellant was said to seem to point to bipolar disorder.  He 
was admitted to the VA Medical Center in May 2000 because he 
was reportedly feeling low and had suicidal thoughts.  He 
stated he had mood swings.  Sometimes he felt good for a few 
hours and then he felt down for a few hours.  When he felt 
good he bought things and this had created financial 
problems.  When he felt low he did not like doing anything.  
He denied any problems with speech.  When he did not feel 
good he talked to himself and he sometimes felt as if someone 
was altering him.  At time he heard several voices and they 
were clear although he could not make out whether they were 
male or female voices.  The voices came from inside his head 
and were apart from his own thoughts.  He felt as if he was 
getting messages from the devil sometimes when he was 
watching television.  He denied suicidal or homicidal 
thoughts.  He admitted to drinking occasionally, but his wife 
stated that he had been drinking and taking benzodiazepines 
excessively.  He had been treated for bipolar disorder in the 
past.  On mental status examination he exhibited good 
personal hygiene and grooming.  His eye contact was good.  
His gait and posture was normal.  He was cooperative, alert 
and oriented.  He had odd thoughts that ranged from grandiose 
to paranoia.  His mood was dysphoric and his affect was flat.  
He had no hallucinations.  His speech was soft and slow.  His 
memory was intact and his concentration poor.  Judgement and 
insight were not impaired.  He was stabilized on medication 
and released.

In August 2000 VA Medical Center notes the appellant reported 
that he was in bad financial shaped because of bad decisions.  
His marriage was on the rocks and he had a girlfriend on the 
side.  He claimed to hear voices, mainly when he was 
depressed.  In response to his question, he was informed that 
his diagnosis was a personality disorder not otherwise 
specified and that psychological testing had not shown 
bipolar disorder.  On objective examination he was alert and 
oriented to person, place and time.  His mood was euthymic, 
his affect congruent and his thought processes organized.  He 
denied suicidal or homicidal ideation.  He had no delusions 
and no hallucinations.  Borderline personality disorder was 
diagnosed.  A history of mood lability, sexual indiscretions, 
impulsive buying sprees, previous suicidal ideation, 
manipulative behaviors, poor decision making and substance 
abuse was noted.

In November 2000 VA Medical Center notes he was back with his 
wife.  He had moved out for 1-2 months and lived with his 
girlfriend.  They had used alcohol and cannabis, but he had 
moved back in and given both substances up.  They had filed 
for divorce.  The wife had recounted episodes where he had 
displayed manic behavior.  He had a claim pending with the VA 
about having bipolar disorder.  From the history the 
appellant and his wife gave, he met both the criteria for 
bipolar disorder and borderline personality disorder.

He was admitted to the VA Medical Center in April 2001 after 
he expressed suicidal thoughts at home.  He expressed 
feelings of hopelessness and had lost interest in daily 
activities at home.  His wife reported that he was having a 
relationship with an ex-girlfriend and that she was 
constantly bothering him.  He had problems with alcohol and 
could not deal with the many stressors in his life.  He felt 
empty and burnt-out.  He had poor sleep and loss of appetite.  
He denied suicidal or homicidal thoughts.  He reported mood 
swings on and off.  He reported that he drank occasionally, 
but his wife stated that he had been drinking and taking 
benzodiazepines excessively.  On mental status examination he 
exhibited good personal hygiene and grooming.  Eye contact 
was good.  His gait and posture were normal.  He was calm and 
cooperative.  He was alert and oriented to time, place and 
person.  There were no abnormal movements.  His speech was 
normal in rate, volume and tone.  His thought process was 
logical and goal directed.  There were no delusions and no 
auditory or visual hallucinations.  His mood was depressed 
and his affect was flat.  His immediate recall was 3/3 and 
his remote memory was intact.  His concentration was fair and 
his abstract thinking was good.  Insight, judgment and 
reliability were fair.  His impulse control was poor.  
Discharge diagnoses were bipolar disorder not otherwise 
specified, alcohol dependence, and borderline personality 
disorder.

The appellant's VA psychiatrist submitted a statement at the 
appellant's request that indicated that the appellant was 
diagnosed with borderline personality disorder and bipolar 
disorder not otherwise specified.  He had shown very 
impulsive behavior, extremely poor decision making ability 
and poor stress management with repeated destructive 
behaviors.

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

a) Depression and bipolar disorder.

The preponderance of the evidence is against the claim for 
service connection for an acquired psychiatric disorder to 
include depression or bipolar disorder.  Although competent 
evidence that includes post-service diagnoses of a depressive 
disorder and bipolar disorder has been presented, neither 
depression nor bipolar disorder were identified in service.  
The appellant denied depression during service.  No competent 
examiner has linked either to service or to the passive-
aggressive personality traits identified in service.  The 
absence of any medically competent evidence linking 
depression or bipolar disorder to service renders the 
preponderance of the evidence against the claim.  

The only opinion that links the post-service development of 
either depression or bipolar disorder to service has been 
that of the appellant.  Lay testimony is competent only when 
it regards the observable features or symptoms of injury or 
illness, but may not be relied upon for establishing a 
medical diagnosis, be that a current diagnosis or one linking 
a current disability to service.  Layno v. Brown, 6 Vet. App. 
465. 469-70 (1994).  The appellant lacks the medical training 
and expertise to link the post-service development of 
depression or bipolar disorder to service.  Since he is not 
competent to offer such an opinion, his assertions can be 
afforded no probative value in the Board's consideration.


b) Personality disorder.

Passive-aggressive traits with situational concerns were 
identified in service after an evaluation by a psychiatrist 
was conducted in October 1981.  No psychiatric diagnosis was 
otherwise offered, in fact the psychiatrist found no 
psychiatric impairment.  

Multiple post-service examiners have identified a personality 
disorder post-service, including a borderline personality 
disorder.  However, a personality disorder is not a diseases 
or injury within the meaning of applicable legislation 
providing compensation benefits.  38 C.F.R. § 3.303(c) 
(2000).  Where the law and not the evidence is dispositive, 
the Board should deny the claim on the ground of the lack of 
legal merit or the lack of entitlement under the law.  
Sabonis v Brown, 6 Vet. App. 426, 430 (1994).



ORDER

Service connection for an acquired psychiatric disorder, to 
include depression, bipolar disorder and a personality 
disorder is denied.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

